internal_revenue_service index numbers 280g number release date cc ebeo br4 - plr-114284-98 date corporation x corporation x sub corporation y corporation y sub date a date b date c state y d e f g h j m n plr-114284-98 this is in response to your letter of date requesting rulings under sec_280g of the internal_revenue_code specifically you requested rulings that under the facts outlined below the merger of corporation y with and into corporation x will constitute a change_of control of corporation x and will not constitute a change in the ownership or effective_control of corporation y or a change in the ownership of a substantial portion of the assets of corporation y within the meaning of sec_280g of the code corporation x and corporation y entered into an agreement and plan of merger on date a merger agreement the merger agreement has been approved by the boards of directors of both corporation x and corporation y the merger will be effected in accordance with state y law the merger is expected to close on date c as of date b corporation x had d shares of common_stock outstanding each of which includes an attached right to purchase series a preferred_stock rights to purchase series a preferred_stock are exercisable only in limited circumstances and any series a preferred_stock would vote together with corporation x common_stock corporation x also has outstanding series b preferred_stock which does not currently posses any voting rights corporation x’s outstanding common_stock represents percent of corporation x’s current voting power corporation x owns percent of the outstanding_stock of corporation x sub corporation x also had outstanding options to purchase e shares of corporation x stock these options have been granted to employees and directors of corporation x and corporation x sub a portion of these options are currently exercisable or will become vested at or prior to the closing of the merger corporation x options to purchase f shares of corporation x are not currently exercisable and will not be exercisable at the time of the consummation of the merger as of date b corporation y had g shares of common_stock outstanding each of which includes an attached right to purchase series a preferred_stock rights to purchase series a preferred_stock are exercisable only in limited circumstances and any series a preferred_stock would vote together with corporation y common_stock corporation y’s outstanding common_stock represents percent of corporation x’s current voting power corporation y owns all the outstanding_stock of corporation y sub corporation y also had outstanding options to purchase h shares of corporation y stock all of the corporation y options are currently exercisable or will become exercisable upon consummation of the merger plr-114284-98 in connection with the merger corporation x has granted an option to purchase j percent of its stock to corporation y corporation y has also granted an option to purchase j percent of its stock to corporation x as set forth in the respective option agreements the options are only exercisable upon the occurrence of events outside the control of the option holder the options expire upon consummation of the merger pursuant to the merger agreement corporation y will merger with and into corporation x with corporation x being the surviving entity each issued and outstanding share of corporation y common_stock will automatically be exchanged for m shares of corporation x common_stock plus cash in lieu of fractional shares options to purchase corporation y stock will be converted into options to purchase corporation x stock as set forth in the merger agreement corporation y shareholders will acquire n percent of the outstanding corporation x stock it has been represented that immediately following the merger corporation y shareholders will have acquired more than percent of the value of the outstanding corporation x stock the chief_executive_officer the president and each of the executive vice presidents of corporation y and corporation y sub have entered into employment agreements with corporation y and corporation y sub which provide for cash payments and other_benefits in the event of actual or constructive discharge pursuant to the merger agreement corporation x has agreed to assume these employment agreements and perform them as though the consummation of the merger constitutes a constructive discharge of each of these individuals thus at the time of or immediately following the merger corporation x will pay a cash amount to each individual and will provide certain additional benefits sec_280g of the internal_revenue_code provides that no deduction will be allowed for any excess_parachute_payment sec_280g of the code defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment plr-114284-98 sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation q a c provides that sec_318 shall apply in determining stock ownership example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors prior to the date of the appointment or election this presumption may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a c contains the same language as q a b concerning when persons will be considered to be acting as a group q a d contains the same language as q a c concerning the application of sec_318 q a provides that a change in the ownership of a substantial portion of a corporation’s assets occurs on the date that any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the plr-114284-98 date of the most recent acquisition by such person or persons assets from the corporation that have a total fair_market_value equal to or more than one third of the total fair_market_value of all of the assets of the corporation immediately prior to such acquisition or acquisitions for this purpose a transfer of assets by a corporation is not treated as a change in the ownership of the assets if the corporation transfers the assets to an entity in which immediately_after_the_transfer the shareholders of the corporation own a greater than percent interest by value or voting power see q a b and example of q a d q a c contains the same language as q a c concerning the application of sec_318 in determining which of the outstanding_stock options are considered to be stock for purposes of q a and options which at the time of the merger are exercisable or are exercisable upon the occurrence of an insubstantial condition_precedent are considered outstanding_stock see revrul_89_64 1989_1_cb_91 conversely options which at the time of the merger are not currently exercisable and are only exercisable upon the occurrence of a substantial condition_precedent are not outstanding_stock for purposes of q a and the facts indicate that only the options exercisable at the time of the merger are stock for purposes of sec_280g viewing the merger form corporation x’s perspective corporation x surrendered potential ownership or control when it issued its common_stock to corporation y’s shareholders in consideration for corporation y’s assets since corporation y’s shareholders acquired sufficient stock voting power due to this transaction corporation x experienced a change_of_ownership under q a viewing the merger from corporation y’s perspective all of corporation y’s assets were transferred to corporation x in consideration for the issuance of corporation x stock to corporation y shareholders thus q a applies to corporation y for purposes of determining whether it has undergone a change in ownership of a substantial portion of its assets in accordance with q a b because the corporation x stock that corporation y shareholders received in the merger represents a greater than percent interest in corporation x immediately after the merger in terms of total value the ownership of corporation y assets will not be considered to have changed in addition since neither of the events discussed in q a occurred in this case relative to corporation y no presumption was created that corporation y experienced an effective change_of control accordingly based strictly on the information submitted and corporation x’s representations we rule as follows the merger of corporation y with and into corporation x constitutes a change in the ownership of corporation x within the meaning of sec_280g plr-114284-98 the merger of corporation y with and into corporation x will not constitute a change in the ownership or effective_control of corporation y nor will it cause a change in the ownership of a substantial portion of the assets of corporation y within the meaning of sec_280g of the code the payments made by corporation x to former officers of corporation y as a result of the merger and attributable to such former officer’s employment with corporation y will not be subject_to the excise_tax under sec_4999 except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling was requested and none is given regarding the federal_income_tax consequences of the merger described above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_98_1 1998_1_irb_7 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office copies of the letter are being sent to your authorized representatives sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for purposes
